UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 25, 2013 AVANTAIR, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-51115 20-1635240 (Commission File Number) (IRS Employer Identification No.) 4311 General Howard Drive, Clearwater, Florida (Address of Principal Executive Offices) (Zip Code) (727) 539-0071 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.03Bankruptcy or Receivership. On July 25, 2013, certain creditorsof Avantair, Inc. (the “Company”) filed an involuntary petition in the United States Bankruptcy Court, Middle District of Florida, sitting in Tampa, Florida, pursuant to Chapter 7 of Title 11 of the United States Code. A trustee has not been appointed and the Company has twenty-one (21) days to respond to the petition, during which time it will continue to operate its business.The Company has retained counsel in connection with the filing and is investigating the merits of the petition. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective July 26, 2013, Bret A. Holmes resigned his position as Chief Financial Officer of the Company to pursue other opportunities. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AVANTAIR, INC. Date:July 30, 2013 By: /s/Steven F. Santo Steven F. Santo Chief Executive Officer (Authorized Officer and Principal Executive Officer)
